 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSnellco Construction,IncandDrywall Tapers andPointers of GreaterNew York,Local 1974, a/wInternationalBrotherhoodofPaintersandAlliedTrades,AFL-CIO Case 2-CA-22596January 12, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn August 24, 1988, Administrative Law JudgeRobert T Snyder issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief and the Respondent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissed'The General Counsel has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findingsAlice JoyceGarfieldEsqfor the General CounselJerrold Goldberg Esq (Epstein Becker & GreenP C) ofNew York,New York for the RespondentBurtonHallEsq (Hall&Simon)of New York NewYork for the Charging PartyDECISIONSTATEMENT OF THE CASEROBERT T SNYDER Administrative Law Judge Thiscase was heard by me on April 28 1988 at New York,New York The complaint which issued in February 4,1988 alleges that Snellco Construction Inc (Snellco orRespondent) refused to bargain in violation of Section8(a)(1) and (5) of the Act by failing and refusing to execute a collective bargaining agreement to which it hadpreviously agreed with the Drywall Tapers and PointersofGreater New York Local 1974 a/w InternationalBrotherhood of Painters and Allied Trades AFL-CIO(Union or Local 1974) thereby repudiating the agreement and withdrawing recognition from the Union as theexclusive collective bargaining representative of its employeesinanappropriate unitRespondent filed ananswer denying that it had ever agreed to recognize theUnion or to execute an agreement that it had previouslyproposed and accordingly denied the conclusionary allegations that it had violated the Act The parties wereeach represented by counsel at the hearing and were provided full opportunity to introduce relevant evidence toexamine and cross examine witnesses to make openingand closing statements and to file briefs with me TheGeneral Counsel and Respondent have filed briefs thathave been carefully consideredOn my observation of the witnesses the entire recordin this proceeding, and the briefs filed, I make the followingFINDINGS OF FACTIJURISDICTIONAL FACTSAt all times material Respondent, a New York corporation,with an office and place of business located at 585Washington Street New York New York has been engaged as a general contractor and drywall and ceilingsubcontractor in the building and construction industryAnnually, Respondent in the course and conduct of itsbusiness operation purchases and receives at its place ofbusiness and its various New York State jobsites goodsand materials valued in excess of $50,000 from firms located within New York State which firms purchase thegoods and materials directly from firms located outsideNew York State Respondent admits and I find that atall times material it has been an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDRespondent concedes,and I find that at all times material the Union has been a labor organization within themeaning of Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA IntroductionIn essence it is the General Counsels theory that theRespondent reneged on an agreement to recognize theUnion and execute a collective bargaining agreementmade outside the 10(b) period but reaffirmed within itThe Respondent denies making any such agreementB The EvidenceThe Respondent has been in existence for 10 years as ageneral contractor, performing its own carpentry anddrywall construction work both as general and subcontractor but normally subcontracting all other work whenperforming as a general contractor The constructionwork it performs is normally rehabilitation work on existing structuresAt the time of the hearing it employed11 employees Matthew Snell who formed the companyis its president and is in overall charge of its day to dayconstruction operations in the field and at jobsites He isassisted among others by a carpentry foreman Since itsformationBarbara Thompson has also been secretarytreasurer of the Respondent as well as its office managerincharge of billing paying bills reviewing incomingmail answering telephones preparing payroll and sign292 NLRB No 48 SNELLCO CONSTRUCTION321ing the paychecks There is evidence that she also responds to requests for materials and supplies made byemployees at jobsites by arranging to have the materialsforwarded to the jobsitesIn February 1986 Respondent succeeded another firmas subcontractor for the carpentry and drywall work ona construction project already underway at the NewYork City Technical College in downtown Brooklyn(the jobsite), on which Thomason Industries was employed as the general contractor The project was financed by the Dormitory Authority of the State of NewYork and therefore subject to section 220 of the NewYork State Labor Law as Public Work requiring wagespaid to workmen to be not less than the prevailing rateand the supplements (health, welfare, nonoccupationaldisability, retirement, vacation benefits holiday pay, andlife insurance) to be provided to workmen in accordancewith the prevailing practices in the localityThe prevailing rate of wages is defined by the law asthe rate paid in the locality, as defined by virtue of collective bargaining agreements between bona fide labororganizations and employers of the private sector provided the employers employed at least 30 percent of theworkers in the same trade in the locality The rate shallbe annually determined no later than 30 days prior toJuly 1 of each year The prevailing practices in the locality regarding payment of supplements also is defined asthe practice of providing supplements as provided bycollective bargaining agreements covering at least 30percent of the workers in the trade in the localityIn February 1986 for the first time Respondent entered itsonly collectivebargaining relationship since itsinception,with the District Council of CarpentersSnellco began work at the jobsite the same month withits own carpentersJoseph Giordano had been business representative oftheUnion since 1972 and its financial secretary since1970Toward the end of March or beginning of April1987Giordano learned that construction work wasbeing performed at New York City Technical CollegeHe had seen a dumpster outside the fence at the jobsiteand had reviewed Dodge Reports, which list construction jobs let out for bid or authorized in the New YorkCity metropolitan area On April 3, 1987 Giordano visited the jobsite and noticed one taper working In an ensuing conversation Giordano learned that the workman sname was Paul Frederique that he was employed bySnellco and was the only one on the job Frederique expressed an interest in having Local 1974 represent him incollective bargainingFrederique said he was earning$18 60 per hour Giordano told him union contractwages were $19 75 an hour Giordano said he would callSnellco and ask for them to sign an agreement with theUnion If Snellco refused he would place Frederique onanother job paying union wagesLater the same day Giordano telephoned Snellco Asexplained by Giordano a woman answered he identifiedhimself as the business agent from the Drywall TapersLocal and said he would like to speak to one of the principals of the Company pertaining to the job on JayStreetandTillaryNew York TechnicalAnotherwoman got on the line and identified herself as BarbaraThompson Giordano told her he was calling her becausea taper on the job wants to be represented by their localand they did not have a collective bargaining agreementwith Snellco and he was asking if she would be interested in signing a trade agreement with their local According to Giordano, she agreed she said yes, I wouldShe also said that on their job she had already signedwith the carpenters local and she had signed with thelaborers local and she knows that she had to sign withthe locals she had to do work withGiordano told her he would mail out a contract package that contained the trade agreement the stamporders, payroll reports bond form principals of theCompany Thompson responded she would certainlylook at it, sign it and mail it back to them He told herabout the wages and that everything was in the contractShe said the taper would be on the job for a short periodof time because the current work was being completedand more taping would have to await the completion offurther sheetrock installation In the interim the jobwould be closed down for a week or so and the taperwould then return Giordano also informed Thompsonthat if she needed more manpower the local wouldsupply itThompson said they are a very small outfitThey only have one or two men and if they need otherbodieswould it be all right for them to hire Giordanosaid as long as the man was qualified and was getting thewages that would be fine with themOn the following workday, Monday April 6 1987Giordano had his office secretary prepare a typed speedmessage and mail to Thompson a series of documentscomprising a contract package The message readEnclosed is a contract package which you requested Thebooklet and the Interim Agreement is the Trade Agreement Please read & sign the agreement as soon as possible and return to me Any further questions please callThank you (signed) Joe GiordanoThe message listedthe Local s address but not its telephone number Giordano testified he had his secretary enclose a trade agreement interim agreement,stamp order, form payrollreportan application for trade agreement includingspace to list the form of business names and data aboutthe principals and agreement to be bound by the Union srules regulations bylaws and trade agreement, standardbond form with acknowledgement calling for the depositof a proper bond or its cash equivalent with the JointIndustry Board as security for the faithful performanceof the terms of the agreement, and a form to be completed detailing information about the CompanyThe Respondent stipulated to its receipt of the agreements stamp order, and payroll report but not the remaining documentsGiordano could not specificallyrecall sending each document comprising the usual package in this case, particularly since he did not personallyinsert them in the mailing envelope He agreed it waspossible some documents were omittedIn any event Respondent did receive the documentscomprising the collective bargaining agreement and theforms necessary to evidence proper employer contributions to the benefit funds and receipt of the appropriatebenefits by its employees covered by the agreement 322DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe tradeagreementisa booklet containing the collective bargainingagreementbetween Local 1974 andthe Metropolitan New York Dry Wall Contractors Association,Inc, amultiemployer association representingdry wall contractors in the New York metropolitan areaand also containinga form agreement between the Localand independent employer adopting its terms The agreement ran from August 1, 1983, to July 31, 1986 The interim agreement,a onepage document extended the expired agreement pending establishment of a new tradeagreement to run untilJuly 31, 1989, with amendment tothe wage section providing for a rate of $19 17 per hourfrom August 1, 1986, to January 3, 1987, $19 75 fromFebruary 1 to July 31 1987, $20 34 from August 1, 1987to January 31, 1988, and succeeding increases for eachsuccessive 6 month period to the agreements expirationThe payroll reports were to be used to forward the employer s contributions to the Taper s industry insurancefund, calculated on the basis of gross earnings for actualhours worked for each covered employee A separatestamporder permitted the employer to prepay contributionsand thereby purchase fringe benefitstampsfor issuance to its employees along with weekly pay, to notifythem that the contributions have been made and they areeligible to receive the benefitsGiordano next met Frederique on May 15, 1987, in hisoffice where the employee executed a combined application for membership in the Union, collectivebargainingauthorization, and political contribution and dues checkoff authorizations and made a down payment of $200 onthe unioninitiationfee of $977 45 At thistimeFrederique told Giordano he was still getting thesame $18 60per hourGiordano said he would call up BarbaraThompson to straighten out thematterand if Frederiquedid not receive the $19 75 increase to call him back in aweekA day later on May 16, 1987, Giordano telephonedThompson He told her Frederique had not received the$19 75 and she said she would take care of that matterHe also said that as of this time, looking through theoffice records he noticed that the contract package wasnot signed and we did not have it She responded thatthe contract package was on her desk and that shewould get toitsign itand also make the corrections inPaul Frederique'swagesBy the next pay period, for theweekendingMay 22, 1987, Frederique s rate of pay hadincreased to $19 75 per hourDuring the first week in June, Frederique telephonedGiordano to tell him that there was another taper on thejob and thisman alsowanted the Union to representhim Giordano told Frederique to have the taper work aweek or two and then come to the Union to sign theforms Frederique also told Giordano he was not receivmg the fringe benefitstampsFollowing this conversationGiordano sent anotherspeed messageto Thompsonat SnellcoIt isdated June 11, 1987, and contained thefollowing messageOn April 6, 1987 we sent you a contract package which you requested This contract was tobe signedand returnedtomeWithout this signed contract the men on your payroll cannot receive their benefitsPlease call me concerning this matter Telephone #(212) 242-8500 Thank you [signed] Joseph GiordanoGiordano directed his secretary to prepare and mail themessage and saw her stamp it, place it with other outgoing mail, and leave the office with it and the other mailat the end of the day Respondent denied ever receivingitA few days later Giordano learned from the unionoffice receptionist,Kathy Voekl that Thompson hadcalled and left a message for him that she had called andwas going to sign the agreement and mail it out Thishearsay testimony was not offered for its truth but to explainGiordano s subsequent course of conduct and wasreceived on that basisOn July 6 the second taper employee, Abner Frederic, IPaul Frederique s nephew, came to the Local soffice, signed the Union s application for membershipand multiple authorizations, and paid $100 toward his initiation feeIn early August Frederic called Giordano to reportthat he had not received the increased rate of $20 34,which was effective under the Union s association contract as of August 1 Giordano said he would call Barbara Thompson and have the matter taken care of and ifFrederic did not receive the increase in a week or so calland Giordano would get it done Giordano then calledThompson on August 6 He told her as of August 1 thecontract rate went up She said she was not aware of itGiordano said Frederic did not receive his moneyThompson replied she would take care of that immediatelyGiordano also said he had not received the signedtrade agreement She apologized explaining that she ranthe office all by herself and the different constructionjobs placed heavy demands on her, and the carpentersare also a little angry at her for being late with paymentsto the funds Thompson added she would get to it assoon as possible and mail it outWhen Giordano also explained that the insurance coverage of the men alsohangs on Snellco making the payments and she has tomake them, she agreed to do that signing the agreementand mailing everything out For the week ending August11Frederic started receiving his wage at the $20 34 rateThereafteraccording to Giordano into December1987 he made three or four more calls to Thompson onor about October 20 November 15, the end of Novemher and/or in December During the first two he kepttelling her that Snellco had not made the insurance contributions and the insurance is issued at the end of December if the men have the working hours and the contributions are paidThompson said she would get to itIn one of these calls Giordano said in response to herpromise,please do so because your going to leave mean alternative I do not want to take and that is to get thecontract signed and the benefits paidGiordano explained that on each of these calls Thompson was agreeable that she would do it she was sorry that she did notget to it but she was busy she would get it out and shewas sorryAs of December 7, 1987 Giordano still had not received contributions or the signed agreement On thatday he went down to the jobsite and told the two tapers'Also known as Fred Abner SNELLCO CONSTRUCTIONthat Snellco had not signed the agreement or paid thecontributions and the Local could no longer have themanpower working for a contractor that refuses to paythe benefits to the men The two men were removedfrom the job and Giordano informed the Thompson IndustriessuperintendentThe superintendent said hewould call the office to inform them of the problem Thefollowing day, December 18, Giordano returned to thejobsite to make sure the tapers had not returned to workHe also visited the superintendents office and learnedthat Snell was at the site Giordano saw Snell on thesidewalkwalkingwith the carpenter foremanHestopped Snell,introduced himself as business agent of theDrywall Tapers Local, and told him about the problemon the job Snell said he would pay from today on, buthe would not pay the back contributions Giordano toldhim that was unacceptable to the local union Snell responded,Ido not have to sign a contract with you, youdo what you want to doGiordano then went back tothe construction superintendent told him Snell was notin agreement,we cannot work anything out and I amkeeping my manpower off the jobOn December 22 Giordano returned to the site andexplained his problem to a few of the agents for othercrafts, that he would not want any tapers on the job andif any came on the job he would take action The jobsuperintendent asked if he could call Snellco to settle thematter beforeGiordano did anything and GiordanoagreedOn December 24 Giordano returned to the jobsite andsaw two tapers working He identified himself and hisunion affiliation learned one taper was named Paul whoclaimed a union affiliation but would not show identification and the other who, Giordano believed was namedWallacewas an ex local 1974 member and both wereworking for Snellco Giordano could not locate the superintendentTo date he has not received the signedagreement nor has Snellco made any contributions to theunion fundsUnder cross examination Giordano noted that in hisinitial conversation with Thompson he had also told herif she had any questions about the agreement to call himHe also acknowledged that his dealings with Snellco wasthe first occasion in his experience that an independentemployer had refused to sign the standard associationwide agreementHe had thus never collectively bargained or negotiated with an independent employer Inthe past independent employers invariably have signedthe association agreement without objection In this caseGiordano insisted thatwithouthavingfirstaskedThompson to sign she had volunteered that she wouldsign the agreement-an agreement that to his knowledgeshe had never seen Significantly however,under theUnion s usual practice an employer need not expressagreement but only an interest in entering one in orderfor it to receive the standard forms This practice wasexplained by Giordano in the following exchange withRespondent counsel (Tr 24)323Mr Giordano, looking at 3A through H thebooklet and these forms Are these the standardforms you send to employees you re attempting toorganizein the city-standard form that you wouldsend to each one of those?A Only after we have an agreement We don tsendout unlesswe havean agreementTentativeagreementQ Sorry?A The conversation that the contractors interested insigning an agreementwith us, then we proceed to send them thisWhen questioned on cross examination whether he hadthe message that the receptionist had taken of Thompson s call a few days after he had sent his June 11 speedmessage totheCompany, Giordanoexplained he hadthrown it away, that he did not place great significanceon it at the time that he thought Thompson was returning or responding to his message and would get out thecontractThiswas 2 months after his initial call He acknowledged that he did not hear from Thompson againin June or JulyGiordano s diary, in which he made notes of events inthe course of his day to refresh his memory, records hisbriefmeeting with Snell on December 18 as followsMatt Snell on job from SnellcoWon t pay benefits heowesNo note was made of Snell s offer to make paymentsprospectively although Giordano reaffirmed thatportion of the conversationPaul Frederique testified and in the main corroboratedGiordano about the relative times and nature of theircontactswhich led to his applying for membership intheUnion,authorizing the Union to represent him inbargainingmaking periodic payments towards his initiation fee and receiving the two increases in his rate ofpay Frederique appeared to contradict Giordano on incidents regarding communications between them, whichIdo not deem to be serious discrepancies and whichshould also be tempered by the fact that they may reElect in part,Frederique s limited ability to express himself easily and fluently in the English language 2 Onematter concerned Abner Frederic, his nephew Paul Frederique denied contrary to Giordano s testimony thathe had called the Union to advise that Abner was on thejob Regarding the other matter Frederique testified thatrather than Giordano coming to the job to pull them offasGiordano had testified he as well as Abner had eachreceived letters in December to report to the Union todiscuss benefitsWhen they got there Giordano toldthem to stop the job In fact unbeknownst to Giordanoboth employees returned to work the following day andcontinued to work for Snellco at the jobsite for another2 to 3 weeks into January 1988Paul Frederique also testified at some length about hishaving commenced employment for Snellco at the jobsite inNovember 1986 At that time, and until April1987 he was paid in cash, $650 weekly, off the booksVoirDire2Fredenque s first language is FrenchCreoleAt timesin his testimony he exhibited some difficulty in phrasing his answers in whole senBy Mr Goldbergtences or with an understandingof propergrammar 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral Counsel produced pay stubs showing Fredenquewas paid by check with normal deductions for the payperiods ending April 21 and 28, 1987 Frederique alsotestified to having performed work in May 1987 forSnellco at a job at the Apollo Theatre on 125th Street inManhattan and other work as an independent contractorfor Snell at a private 4 story residence doing paintingand taping on evenings and weekends for which be received $1000 per floor The parties stipulated that onApril 30 and May 20 1987 Snellco paid Frederique bychecks drawn from its regular, rather than its payroll account, in the net sum of $1000 each These representedthe only payments Frederique received for work performed for Snellco as an independent contractor prior toMay 20 1987While Respondent disputed that Frederique had performed any work for it as an employee at the jobsite oranywhere else for that matter prior to May 1987, Frederique s April pay stubs contradict this assertion 3 Furthermore, Barbara Thompson provided a letter for Frederique dated May 12, 1987 confirming his employment as ataper for Snellco since January 1987, and the record contans evidence of his working at only one other jobsitethe Apollo Theatre, which Frederique, without contradiction had fixed as having been performed in May 1987and Snell recalled as having finished in November orDecember 1987Respondent produced two witnesses Thompson andSnellwho contradicted all the basic elements of Giordano s story of Respondent entering and then renegingon an agreementThompson testified that in April 1987 she received thefirsttelephone call from Giordano She had neverspoken with him before He was friendly extolling thevirtues of his union He had skilled professionals and shewould never have to worry about people being out sickIf there was a push period at a job, the Union couldsupply plenty of workers He told her he would like tosend a package of materials Thompson said he couldsend itGiordano said he would talk to her againThompson denied that Giordano had asked if she wouldsign the agreement If he had she would have told himthat she does not do those thingsThompson had earlier explained that she was awarethat Snellco has no labor agreements with unions otherthan the carpenters and Snell has no interest in otheragreements She also contradicted Giordano s claim thatshe informed him of an agreement with the laborersunionThompson noted that from time to time unionscall the office seeking recognition, particularly whereSnellco is general contractor on a job listed in theDodge Reports Unions have tried to get Snellco to signan agreement thus insuring that all the subcontractors3Thompson claimed that Snellco may have reimbursed Frederique forwork he performed as employee for a subcontractor Akady that Snellcoinitially hired to perform the taping before it took over the taping workitselfbut which contractor defaulted in payment to it employees However Snellco failed to produce ant canceled checks or other recordsshowing such payments the Snellco pay stubs for the two weeks in Aprilproduced by Frederique are identical in every respect to other pay stubshe received and show no evidence that they represented payment forwork Fredenque performed for Akady Frederique also denied everhaving been employed by Akadywill be union She has also received contracts and bookletsfrom various unions some of which she glancesthrough, others of which she gives to the estimator because he keeps those kinds of records and still others shethrows awayShortly after her conversation with Giordano she received a package of materials including a cover speedmessage through the mails She disputed that she had requested the contract package as Giordano s coveringmessage stated She did not open it then but kept it nearher in the office first on her desk and later on the floornext to her typewriter, for a considerable time, and onlyopened it much later when the issue arose as a result oftheUnion finally pressing the matterGiordano calledfive or six times in all She did not make notes and didnot recall the specific dates He was friendly and chattyHe asked if she had a good weekend when was shetaking vacation, and did she get a chance to read thepackage yetOn those occasions when he asked thislatter question, Thompson responded that she honestlyhad not had timeThompson denied telling Giordano in any of the subsequent calls that she would sign the agreement and sendit in as soon as possible She explained that she could notsign it anyway it is not something that she could committhe Company to, earlier explaining she had no authorityto make union agreements Neither did she inform Giordano that somebody else would sign an agreementThompson was adamant that she never agreed to recognize the tapers union as the representative of Snellco semployees and did not discuss with Giordano any termscontained in the drywall tapers agreementBy sometime in September 1987 when Giordanoasked if she was making payments to his union she answered no, that they had no agreement with his unionGiordano replied that he was going to have to take sometype of job action if Snellco did not start paying benefitsThompson told him to do what he had to do WhenGiordano in the same conversation referred to the employees as his men she told him he had not suppliedthem with any men Giordano never accused Snellco ofcommitting unfair labor practicesWith respect to determining the rates to be paid to thetapersThompson testified that she asked John TercasioSnellco s estimator,who maintains a book containingprevailing scaleswhat was the current prevailing wageShe guessed that the Company had to meet the prevailing wage on the New York Technical College job According to Thompson the increases in wage rates thatFrederique and Abner received during 1987 were madeas a direct result of Tercasio s informing her of changesin the prevailing rates of tapersThompson also disputed Giordano s claim that on hislast visit to the jobsite in December he saw the two menhe described as Snellco tapers on the job Aside fromFrederique and Abner only one other taper worked forSnellco on this job a Patrick Samuels and he startedwork in November 1987 No one named Paul or Wallacewas employed as a taper Neither according to bothThompson and Snell did Snellco employ anyone off the SNELLCO CONSTRUCTION325booksSnell explainedhe did not do so because he was aunionshop and was bondedThompsonand Snell alsodenied that there had beenany hiatus or break in work for tapers at the jobsite oncethe work got underway in MayOn cross examination, Thompson listed a number ofthe unions that over time, had contacted the Snellcooffice seekingagreementscovering different jobsites,generally those on which Snellco was employed as general contractor She noted that if they ask her, presumably tosign an agreement,she tells them that Mr Snellis not interestedin joiningthe union In spite of her uniform response some of theunionsforward materialsWhen any of these union representatives ask, Thompsonhas informed them thatshe isnot authorized to sign anyagreementsWhen they do not ask Thompson has notvolunteered to inform them of thelimitationon her authorityIt isapparent that Giordano not having askedher this question she did not advise him of this limitationThompson also agreed that she never informedGiordano that Snell did not wantto sign anagreementwith anyunionother than the carpenters becausehenever asked (Tr 197 )Thompson also noted that in spite of Giordanos seriesof telephone calls, culminating in the fall with his threatto take action if contributions were not made to unionfunds, she did not inform Snell of his contacts and demands untilshe learned from Snell himself about hisbriefmeetingwithGiordano in December She alsocould not recall any reference by Giordano to the ratesof pay of the tapers on the job attributing the changes intheir rates to her assumption that the workers were entitied to receive the prevailing wage as determined bySnellco s estimator Later Thompson was emphatic in denying that Giordano ever told her she had to pay Frederique a particular rate She did not believe that fringebenefits had to be paid in accordance with prevailingpractices even though the job in issue was financed bythe Dormitory Authority of the State of New York Theestimator did not inform her of any such requirement regarding fringe benefits To her knowledge the tapers onthe job in question were not paid any fringe benefits bySnellco although such direct payments depending onthe amounts, could be deemed equivalents of the supplements provided under collective bargaining agreementsand thereby meet the requirements of section 20 of theNew York State Labor LawAction Electrical ContractorsCo v Goldin64 N Y 2d 213 (1984)Matthew Snell Snellco s president and chief officer,confirmed that Thompson had no authority to makeagreementswith unions or to deal with labor relationsPrior to 1987 Snellco had never performed any tapingwork with its own employees Snell also confirmed thatvarious unions have contacted Snellco from time to timeas a result of a reports of Snellco having won a job toobtain agreement directly with Snellco, or for information about the subcontractors who may be working onjobs on which Snellco is the general contractor Theseunionshave included the teamsters, steamfitters plumbersand electricians Snellco has long standing policiessince its inception with which Thompson is familiar thatthe only one who deals with unions is himself and thatSnellco will never recognize any union other than thecarpentersAccording to Snell the tapping work began at the jobsite inMay 1987 Snellgavethe job to Akady After 3days the three men employed were not paid two ofthem walked away, and only Paul Frederique stayedSnell knew Frederique from a private job he had donefor him as an independent subcontractor on a brownstoneon 120th Street in Manhattanwhich startedaround November 1986 The following Monday in MayFrederique showed up at the jobsite and asked Snell forwork, also explaining that he was not a member of thetapers union Snell hired him but said he did not have anagreement with the tapers union because he was a unioncarpentry shop Frederique told Snell he did not careand went to work Snell also in June subsequently hiredAbner whom he knew from his having assisted Frederique on the 120th Street job A third taper Samuels waslater hired in NovemberOn a day in December, around 10 30 or 11 00 a in,Snell received a telephone call from a representative ofthe general contractor Thomason, informing him that hehad learned from the contruction manager at the jobsitethatGiordano had pulled the tapers from the jobs Snellreplied that his foreman John Pitzle was there if therewas any problem with the tapers he would be the firstone on the phone to the office, and Snell had not heardfrom him Earlier, on the prior day Pitzle had told Snellthat Abner had advised him that he had received a letterand was to go to the Union about some benefits Snellhad approved thisSnell did not go to the jobsite, but testified that thetapersworked that day, the next day, and continuedworking until the job ended around December 22except for some corrective work that went into January1988Shortly before Christmas about December 19 Snellwas at the jobsite as usual with his foreman when helearned therewas a representative of a union whowanted to see himSnell left word that the representative could meet himin 15 minutes when he would be walking through thecafeteriaAt the time arranged a man walked up towhere he was conferring with the foreman identifiedhimself as Giordano explained he represented the tapersand asked are you going to sign the agreement to whichSnell replied no Snell denied that he told Giordano hewould agree to make payments prospectivelyUnder cross examination, Snell explained that the timeworked by employees on jobs such as the one at NewYork Technical College is kept by Foreman Pitzle in anotebook and later given to Barbara Thompson for entryonto the payroll sheets Snell also acknowledged thatThompson may have informed him that Giordano fromLocal 1974 called and they were going to send in something but he did not recall any extended discussion aboutthis union with her After the documents were receivedThompson probably told him in passing that she had received the package After his brief meeting with Giordano in mid December when Snell told Thompsonabout it, she told him by the way he had called and he 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad sent me a contractHe did notread the material, andto his knowledge, neither had ThompsonC Concluding FindingsBefore turning to resolution of the basic factual disputeposed by the countervailing accounts of Giordano andThompson (and to a lessor extent,Giordanoand Snell),necessary to a determination whether contractual agreement was arrived at and then renounced,Respondentraises two preliminary issues that must first be addressedRespondent asserts that the complaint is time barredinasmuch as the agreementon which the Governmentrelieswas made more than 6 months prior to the filing ofthe charge4As a subsidiary contention,Respondentpoints to the reliance,in the charge,upon the April dateof agreement,which,because it could not be directly alleged in the complaint,was dropped in favor of the dateof the August 6, 1987 telephone conversation,but whichnonetheless constitutes the only appropriate date and istherefore in fatal variance with the complaintIt is clear that the charge filed on December 21, 1987,was timely with respect to the August 6, 1987 telephoneconversationThe complaint alleges that agreement wasmade on that date to recognize the Union and to executea collective bargaining agreement previously proposedby the Union The General Counsels evidence, if credited,shows that on August 6 Thompson reaffirmed anunderstanding previously made in April and affirmed inMay to execute and forward the agreement The ruleembodied in Section 10(b) is inapplicable to such conduct,which,though originating outside the 6 monthperiod,continues during the periodSouthwest RegionalJoint Board v NLRB, 441F 2d 1027 25 (D C Cir 1970)There is no fatal variance between the charge andcomplaint since the General Counsel was free to rely onconduct within the 6 month period preceding filing ofthe charge, which supported the charge allegation ofviolation of Section 8(a)(1) and (5) of the Act by thebasis setforth or by otheractsas assertedin the typedcatchall sentence appended to the body of the chargeThe law is clear that the charge merely constitutes thenecessary triggering device to the investigationwhereasthe complaint provides the more particular notice to Respondent by means of a formal pleading setting forth thespecificactsand conduct on which the General Counselrelies in alleging the commission of unfair labor practicesFlex Plastics Inc,262 NLRB 651 (1982) The GeneralCounsel has here fairly met the limitation generallyrecognized,that the complaint bear such a relationship tothe charge allegations that it may not appear to have initiated the proceeding on its own motion without reference or general reliance on the charge SeeNLRB vKohler Co220 F 2d 3 (7th Cir 1955)In this respect,Respondents relianceonAsko Inc202NLRB 330(1973) is misplaced since the charge there, unlike the instant charge made no reference direct or indirect, to theunlawful conduct first alleged in the amended chargefiledwell beyond the 6 month limitation periodRespondent also claims that the General Counsel hasfailed to establish that Barbara Thompson,as Snellco srepresentativewhose conversations with the Union itrelied on to establish the agreement to recognize theUnion and execute its contract,had authority to act onSnellco s behalf or to bind it to any collective bargainingrelationshipAs the General Counsel notes in her brief,Section2(13) of the Act in so many words rejects any requirement that the specific acts performed were actually authonzed or subsequently ratified in order for the actor tobe found to be an agent of another person5Even whereactual authority is lacking,for example to consummatean agreement,an agent may be found to have bound herprincipal under the doctrine of apparent authority Suchauthority may result when the principal does somethingor permits the agent to do something that reasonablyleads a third party to believe the agent had the authorityshe purported to exercise SeeWalnut Hill ConvalescentCenter,260 NLRB 258 (1982)Retail Clerks Local 1364(Food Employers),240 NLRB 1127 (1979), Restatement2d Agency §170From all that was apparent to Giordano in his dealingswith her, Thompson s words and conduct bore every indication that she could deal with him and consummatean understanding to recognize the Union and agree tothe terms and conditions set forth in the agreement heforwarded to her Thus, while Thompson may have beenlimited in her authority indeed specifically prohibitedfrom entering a relationship with any union except thecarpenters or acting on behalf of Snellco in labor dealingswith any union,Snell having assumed all responsibilities in that area those limitations were private and admittedly never communicated to Giordano Neither didThompson ever make Giordano aware that there wasany principal other than herself in active management ofthe enterprise during the period the Government assertsan agreement was arrived atOn Giordano s identifying his union title and affiliationand requesting to speak with one of the Company s principalsBarbara Thompson immediately got on the phone,gave her name and engaged in an interchange in whichshe agreed at the very least that he could forward theUnion s form agreement and other papers and that shewould review them On subsequent telephone communecations she provided a personal excuse for her failure toexamine the contract package and finally disputed hisassertion that the tapers were his men because he had notsupplied them and refused to make the insurance payments because Snellco had no agreement with the UnionAll of Thompson s admitted statements portray a company functionary with some responsibility in transactingbusiness with union agents Indeed Thompson confirmedthat she received inquiries and contracts from union rep4 The charge was filed on December21 1987 and theagreement isalleged as having been madeon April 3 1987well outside the 6 monthperiod mandatedby Sec 10(b) of the Actwhich states in relevant partno complaint shall issue based upon any unfair labor practice occurring more than six months prior to the filing of the charge with theBoardS Sec 2(13) providesIn determining whether any person is acting as an agent of another person so as to make such other person responsible for his actsthe question of whether the specific acts performed were actually anthorized or subsequently ratified shall not be controlling SNELLCO CONSTRUCTION327resentatives in the course of her employment responsibilitlesSurely,Giordano had no inkling from the way shecomported herself on hisinquiriesthat she lacked the authority to accept or reject his requestsThe employees who authorized the Union to representthem could truthfully report to Giordano, if they hadbeen asked, that Thompson ran the office, saw to the delivery of materials to the jobsite, signed their paychecksas anofficer of the company, and provided one of themwithsigned letters as treasurer,on behalf of Snellco, attesting tohis employment history, status, work record,and excellent prospects for continued employment all inthe same timeframe in which she dealt with GiordanoEach of these actions denotes a responsible official, accustomed to making business judgments and representingSnellco'smanagementin personnel mattersAt no timein her contacts with Giordano did Thompson defer toanother principal or disclose any limitation on her authorityEven when Giordano threatened some form ofaction to force Snellco s compliance with what heclaimed to be the parties agreement, if she is to be believed,Thompson handled the matter on her own without then notifying Snellco s president and chief executiveofficerAll the foregoing evidence leads me to conclude thatThompson by her conduct, and Snell by his inaction, inspite of his admitted knowledge of Giordano s contactswith her reasonably led Giordano to believe thatThompson possessed the authority to deal with thetapers union and conclude an agreement with itThe centralissueisnow reachedWas an agreementstruck between the partiesas a resultof the August 1987communication of the two agents and if so did Thompson, and later Snell renege on that agreement in violation of the Act)As a preliminary matter dealing with the Union s majority status at the time of the alleged agreement it istrue that it was only during Giordano s April 1987 contact that he informed Thompson he represented thesingletaper on the New York Technical College jobSubsequently, Frederique and later, shortly after his hireAbner both executedunionauthorization cardsThatrepresentationcontinuedunabated intoAugust andbeyond,untilcompletion of the job in January 1988 Accordingly I conclude that during the August 6 conversation alleged in the complaint, the Union represented thetwo tapers employed by Respondent at the jobsiteRespondent offered only the most meager evidence todispute the Union s representation of these employeesSnell reported a conversation in May in which Frederique disclaimed membership in the tapers union and interest in Snellco s status as nontapers union shop At thetime,Frederique probably had not yet executed his unionmembership application, authorization and checkoffdatedMay 15 although he had expressedan interest injoiningmore than a month earlier I do not credit Snell sattributing to Frederique a lack of interest in the Unionnoting among other things Respondents lack of credibility shown by both Thompson and Snell, in denying inthe face of the strong documentary evidence to the contrary, that Frederique had not been employed by Snellcoor at the jobsite prior to May 1987 In any event,Thompson, with whom Giordano dealt did not disputeor deny his representing Frederiqueas interested inunion representationHer mid December comment toGiordano that he had not supplied Snellco with thetapers does not conflict with the Union s having been exclusive representative of the taper employeessince, atleastAugust 6 1987, the date of the allegedagreementEvenearlier,in September, Thompson did not disputethe Union s representative status, only that Snellco hadno agreement with which Giordano could compel complianceSnellalso, by December, before his conversationwith Giordano, was admittedly well aware of hisemployeesaffiliationwith the Union, when Abner(joined by Frederique) received his permission to leavethe job to go to the union office to discuss benefits, andhe shortly afterward received a report that both tapershad been pulled from the job by GiordanoNeither did Respondent deny the appropriateness ofthe unit once the General Counsel amended the complaint to allege all full time and regular part time tapersand painters employed by Respondent at the jobsite as aunit appropriate for the purposes of collective bargainingThus, I further conclude that the General Counselhas sustained the allegations of paragraphs 8 of the complaint, that since August 6 the Union has been exclusiverepresentative of the employees in the aforesaid appropriate unitI am not however, prepared to credit Giordano s contention that Thompson on behalf of Respondent, agreedto execute the tapers 1983 multiemployer agreement asextendedA number of factors lead me to this conclusionGiordano s testimony makes it evident that he hadnot in all his prior experience, been faced with an independent employer, like Snellco who did not immediatelyfall into line and adopt in toto the multiemployer agreementGiordano had thus no experience by which toguide his own conduct when an employer to whom theform agreement had been forwarded chose to ignore thematerialAs Giordano noted, an employers expression ofinterest in the documents was sufficient to justify hismailingthemHis generally soft sell approach hadproven effective in the past and there was no reason tobelieve it would not work once he had initiated contactwith Snellco If he had some positive feedback he couldhave dealt with that Giordano, however was now upagainst an intransigentemployerWhile he may have believed he had obtained a commitment to execute hispackage on his initial call, I cannot credit such an illogical and irrational resultThompson was an experienced office manager for thefirmIt isbeyond logic and good sense to believe thatshe would have committed her employer to terms andconditions of employment with which she was not familiarwithout first having received and reviewed the contract and then referred it to Snell for his considerationand determination Yet Giordano s testimony recountinghisApril 3 conversation with Thompson would lead tojust such an improbable and inconceivable result Shewas also mindful of Snell s two injunctions regardingdealingswith unions other than the carpenters andSnell's exclusive authority over labor relationsThus, 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhile Thompson had apparent authority to negotiate andagree insofar as Giordano was concerned, her very limited actual authority must be carefully weighed in determiningher reaction hereWhile Giordano may have believed from Thompson s generally cordial and friendlyresponse he was dealing with a compliant employer,Thompson was, in my judgment buying time duringwhich the Union could be held at bay while the jobmoved to completionIt is significant in judging this matter to note thatGiordano at no time made demand for a bargainingmeeting primarily because he believed he had an employer ready to adopt the form agreementWhen thatdid not turn out to be the case it was too late for theUnion to seek to negotiateGiordano s attribution toThompson of a statement acknowledging a bargainingrelationshipwith the laborers union, when, in fact, nosuch relationship existed, further undermines Giordano sversion of their communicationsBy virtue of my credibility finding, I also concludethat Respondent did not recognize the Union as exclusive bargaining representative and is accordingly notliable to bargain in good faith with respect to a unit thatadmittedly ceased to exist by January 1988Aside from the factors I have noted, I find significantin resolving credibility in favor of Thompson the factthat the General Counsel failed to corroborate Giordano s version of their conversations in April andAugust in particular, with the testimony of a witness, receptionistVoeklwho was a recipient of a telephonemessage in June during which Thompson allegedly reiterated her commitment to sign the agreement and mail itto the Union-a witness under the Charging Party s direction and controlAlthough the General Counsel adduced the substance of the telephone message she did notoffer it for its truthWhile the message may have explained Giordano s subsequent delay in forcing the issueitwas the credibility of the message itself that goes tothe heart of the merits of this case Having failed to callor explain its failure to call a witness apparently availabletobuttress theUnion s interpretation of Thompson spositive response to the Union s demand I am left withthe inference that the receptionists testimony wouldhave been unfavorable to the General Counsels caseInterstateCircuit vUS306 U S 208 225-226 (1939)See alsoGreg Construction Co277 NLRB 1411 1419(1985)Pur O Sil Inc211 NLRB 333 337 (1974)Spartenburg Sportswear Co116NLRB 1914 1926 (1956)Voekl s absence lends Thompson s denial of any suchstatement agreeing to sign and forward the agreementadditional probative force,Paudler v Paudler185 F 2d901, 903 (5th Cir 1950) cert denied 341 U S 920In evaluatingThompsons testimony I am not unmindful of the fact that her report about Frederique s startingdate as an employee in May 1987 conflicts with herletter listing a January 1987 date and fails to account forthe pay stubs covering 2 weeks work in April Whileserving to cast doubt on Thompson s veracity in thatarea, I am unable to conclude against the weight of thecredible evidence as I view it that her responses toGiordano in their telephone exchange in August spellsout or supports a finding that Respondent agreed to recognize the Union and execute the agreements Giordanohad forwarded It is also noteworthy that even underGiordano s versions of his conversations into AugustThompson continued to maintain she had not been ableto get to the package of documents surely behavior thatis inconsistentor equivocal at best, with respect to theconclusion that the General Counsel urges that she hadagreed to sign the agreement On the other hand suchbehavior lends support to a more compelling inferencewhich I have previously suggested that Thompson wasputting off Giordano as long as it was possible for her todo soSo too Snell s attempt to portray himself as unawareof Thompson s dealings with Giordano does not ringcompletely true His reluctant admissions of some understanding that the tapers union was in contact with theoffice and had forwarded a contract and supporting documents probably shields more knowledge of the matterthan he was about to disclose voluntarily Snell s denialof the full extent of Frederique s employment historywith his firm was also contradicted and his explanationof having hired Frederique when the taper subcontractorfailedwas also not supported with documentary evidence In his brief negative response to Giordano s questionwhether he was going to sign the agreement, Snellappeared not to exhibit any surprise that the Union wasmaking such a demand on his firm a somewhat unlikelyoccurrence given his self professed ignorance of Thompson sprior contacts with Giordano Nonetheless, and inview of Respondents prior consistent refusal to complythe Union s entreaties to sign the agreement and makethe requisite fund contributions, I am not prepared toconclude that Snell acknowledged any responsibility tomake future contributions particularly at a time whenthe job was substantially completedGiordano s failureto have noted this damaging admission in his diary further supports this findingWhile Respondent may have been able to corroborateSnell sDecember response because of Carpenter Foreman Pitzle s presence at the scene I do not find that aninference of Pitzle s unfavorable testimony is necessarilywarranted or that Respondents failure here unlike theGeneral Counsels noted earlier warrants a different conclusion on the issue of Snellco s responsibility to executethe agreement The hearing was completed in 1 day andRespondent was not placed on notice that Giordanowould testify to this alleged admission Further the General Counsel did not establish nor did Snell disclose Pitzle s precise location when Giordano confronted him Finally it is the General Counsels burden to establish theagreement and I do not find this conversation as significant in resolving the ultimate issue as the onesheld withThompson in August and earlier on with the GeneralCounsel relies in establishing Respondents responsibilityThe telephonemessageThompson left with the Union sreceptionist would have constituted an independent corroboration of the admissions Giordano attributed to heron August 6 and earlier and as such stand on a higherplane than Snell s alleged offer to make future contributionswhich is not as conclusive SNELLCO CONSTRUCTION329I am left finally with the General Counsels argumentthat since Respondent increased the tapers wages to thecontract rate shortly after Giordano brought the lesserrates to Thompson s attention this provides evidence ofcompliance with an important contract term and supports an inference that Respondent had agreed to adoptthe tapers contractHowever,it isalso evident that thetapers contract formed the basis for the prevailing raterequired to be paid by contractors on public work performed in New York Thompson had access to the interim extension agreement settingforth thenew rates andSnellco's estimator was her regular source of wage information on prevailing rate requirementsThusit is just asvalid to draw an inference that the tapers wages werereset in accordance with the statutory mandates as theone the General Counsel seeks, that Snellco revised therates in accordance with an obligation under the agreement It isprobable that Thompson who at first did notrecall but then later denied the exchange received wordabout the rate changes from Giordano on the two occasions he claimed he brought them to her attention andused this information to verify the changes in prevailingwages from the estimator 6 before incorporating the newrates on Snellco s payroll The receipt of that information and Thompson s agreement to change the rateshowever, does not alone warrant the conclusion thatThompson thereby agreed to pay the tapers under theagreement Snellco s failure to make payments of fringebenefits in accordance with the prevailing practice doesnot aid in resolving this matter Thompson informedGiordano that Snellco would not purchase the stamps6 Snellco was late in complying with the prevailing wage The $19 75tapers ratewas effective February i to July 31 1987 Frederique did notreceive this figure until the payroll period ending June 9 1987 afterworking at the site at least since mid April Also the prevailing rateschedule was published August 26 1987 well after the two rate changeswere made by Snellco Neither fact is determinative of Snellco fixingrates to comply with the agreement Snellco may have been delinquentby choice Recall Frederique s claim of receiving his wages off the booksuntilAprilwhich although denied by Snell is at least supported bySnellco s admission of Frederique s employment since JanuaryThe publication date did not foreclose inclusion of dates 6 months prior theretoand supports the inference that the information was available in someother form from the State before Augustand Snell refused to make the fringe benefit contributionsThompson exhibited a certain unfamiliarity withthe prevailing practice requirements under the NewYork Labor Law and at thetimethe two tapers werethe only nonrepresented employees apparently subject tothe prevailing rate requirementsThus Snellco s payment of prevailing wage coupled with its failure to makethe fringe payments directly could have been due to anyone of a number of factors none of which were relatedtoenforcement of the Union s collective bargainingagreementIn sum,I conclude that the General Counsel has failedto show, by a preponderance of credible evidence thatRespondent ever agreed to recognize the Union as theexclusivecollective bargainingrepresentativeof itstapers and painters employed at the jobsite or to executethe Union s collective bargaining agreement and thus itnever repudiated that agreement or withdraw recognition from the Union as alleged in the complaint Accordingly I shall recommenddismissalof the complaint in itsentiretyCONCLUSIONS OF LAW1Respondentisanemployer engaged in commercewithin the meaning of the Act2The Union is a labor organization within the meaning of the Act3The General Counsel has not established by a preponderance of the evidence that the Respondent has violated the Act as alleged in the complaintOn these findings of fact and conclusions of law andon the entire record I issue the following recommended7ORDERThe complaint is dismissed in its entirety7 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes